DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Koch (EP2639511) in view of Singh (US 2016/0026768) and as evidenced by Schroeder (US 2,657,580) and Claesson (US 2006/0157479).  An English translation of Koch (EP2639511) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Koch teaches an oven appliance assembly (0020, an oven), comprising: an oven appliance comprising: a cabinet defining an oven cavity (oven of Koch inherently having a cabinet defining an oven cavity as evidenced by Schroeder, Fig 1, body 11, oven cavity 14, Col 3); a heat source (oven of Koch inherently having a heat source within the oven cavity as evidenced by Schroeder, Fig 1, heating units 20, 22, Col 3) disposed within the oven cavity; and a port comprising a socket (Fig 1, socket 105, 0039); at least one oven accessory comprising a probe (Fig 1, thermometer 102, three-point probe 108, 0039, 0040), a plug (plug 104, 0039), and at least one resistive element (Fig 1, resistors 109, 110, 111, 0041, 0058), the plug comprising a unique configuration (plug contact 112, 113, 114, 0041) for engagement with the socket (105) of the port; and a controller (Fig 1, controller 107, 0039) communicatively coupled with the oven appliance (cooking appliance 101, 0039) and the oven accessory (102), the controller comprising at least one processor (controller of Koch having a processor as evidenced by Claesson, 0090-0094) for performing a plurality of operations, the plurality of operations comprising: determining a type of the oven accessory engaged with the port of the oven appliance (0005, 0009, roasting thermometers of various designs should be able to be connected to the cooking appliance and recognized automatically) based on a resistance value of the at least one resistive element (0011, 0019, 0021, 0043-0046, resistors of one-point or three-point roasting thermometer having a specific resistance value determines which reference resistor is connected in the probe electronics 119 so that automatic detection can be determined) of the oven accessory.
With respect to the limitations of claim 9, Koch teaches a method for operating an oven appliance (0020, an oven) having a port defining a socket (Fig 1, socket 105, 0039), the method comprising: inserting a plug (plug 104, 0039) of an oven accessory (Fig 1, thermometer 102, three-point probe 108, 0039, 0040) into the socket (105), the oven accessory having a probe (108), the plug (104), and at least one resistive element (Fig 1, resistors 109, 110, 111, 0041, 0058), the plug having a unique configuration (plug contact 112, 113, 114, 0041); determining, via a controller (Fig 1, controller 107, 0039) of the oven appliance, a resistance value of the at least one resistive element of the oven accessory (0011, 0019, 0021, 0043-0046, resistors of one-point or three-point roasting thermometer having a specific resistance value determines which reference resistor is connected in the probe electronics 119 so that automatic detection can be determined); identifying, via the controller, a type of the oven accessory (0005, 0009, roasting thermometers of various designs should be able to be connected to the cooking appliance and recognized automatically) based on the resistance value of the at least one resistive element of the oven accessory; and selecting a cooking cycle for the oven appliance based on the type of oven accessory (0009, with knowledge of the type of roasting thermometer, the cooking appliance can be controlled automatically, for example, a special sensor or sensor detected temperature determined and used to control a cooking process for a meal).
With respect to the limitations of claim 16, Koch teaches an oven appliance assembly, comprising: an oven appliance (0020, an oven), comprising: a cabinet defining an oven cavity (oven of Koch inherently having a cabinet defining an oven cavity as evidenced by Schroeder, Fig 1, body 11, oven cavity 14, Col 3); a heat source disposed within the oven cavity (oven of Koch inherently having a heat source within the oven cavity as evidenced by Schroeder, Fig 1, heating units 20, 22, Col 3); and a port comprising a socket (Fig 1, socket 105, 0039); a plurality of oven accessories (one-point, three-point roasting thermometer 102, 0021,0047) compatible with the oven appliance, each of the plurality of oven accessories comprising a probe (Fig 1, thermometer 102, three-point probe 108, 0039, 0040), a plug (plug 104, 0039), and at least one resistive element (Fig 1, resistors 109, 110, 111, 0041, 0058), each of the plugs comprising a unique configuration (plug contact 112, 113, 114, 0041) for engagement with the socket of the port (105); and a controller (Fig 1, controller 107, 0039) communicatively coupled with the oven appliance for determining a type of each of the plurality of oven accessories (0005, 0009, roasting thermometers of various designs should be able to be connected to the cooking appliance and recognized automatically) when a respective plug is engaged with the port based on a resistance value of each of the resistive elements of each of the plurality of oven accessories (0011, 0019, 0021, 0043-0046, resistors of one-point or three-point roasting thermometer having a specific resistance value determines which reference resistor is connected in the probe electronics 119 so that automatic detection can be determined).
With respect to the limitations of claims 8 and 15, Koch teaches the oven accessory further comprises a transmission cable (Fig 1, connecting cable 103, 0039) for communicatively coupling the probe with the controller; the oven accessory further comprises a transmission cable (Fig 1, connecting cable 103, 0039) for communicatively coupling the probe with the plug.
Koch discloses the claimed invention except for the socket comprises a tip-ring-ring-sleeve (TRRS) configuration and the plug comprises a corresponding TRRS configuration.  
However, Singh discloses the socket comprises a tip-ring-ring-sleeve (TRRS) configuration and the plug comprises a corresponding TRRS configuration (Fig 1A, 2, temperature sensing probe 205, projecting connector/plug 250, with corresponding socket, 0121, such as a TRS or TRRS connector) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance and oven operating method of having a port and temperature sensing probe assembly with a TRS engagement configuration (Fig 1, see socket and plug configuration, 0041, 0042) of Koch with the temperature probe socket comprises a tip-ring-ring-sleeve (TRRS) configuration and the plug comprises a corresponding TRRS configuration of Singh for the purpose of providing a known alternative socket and plug configuration that is suitable for the transmission and receiving of signals through various conductors so that a computing device can compute a measured temperature sensed by the probe (0121).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being obvious over Koch (EP2639511) in view of Singh (US 2016/0026768) as applied to claims 1 and 9, further in view of White (US 4,186,368).
With respect to the limitations of claims 3 and 11, Koch in view of Singh discloses the claimed invention except for the at least one resistive element comprises a film resistor.  However, White disclose the at least one resistive element comprises a film resistor (Figs 1-3, thin-film platinum resistor, Abstract, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance and method of operating an oven of Koch in view of Singh having an accessory with at least one resistive element with the at least one resistive element comprises a film resistor of White for the purpose or providing a known temperature sensing resistive element that minimizes thermal inertia for quick response and reduces measurement inaccuracies and drift caused by heat flow between the sensing element and metallic electrical leads (Col 1, Line 65 thru Col 2, Line 2).

Claims 4-7, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Koch (EP2639511) in view of Singh (US 2016/0026768) as applied to claims 1, 9 and 16, further in view of Theobald (US 5,859,522).
With respect to the limitations of claims 4, 12 and 18, Koch in view of Singh discloses the claimed invention except for the controller further comprises one or more memory devices having at least one of a table or equation stored therein, the table or equation relating a plurality of types of oven accessories with respective resistance values.  However, Theobald discloses the controller (Fig 1, controller 108, Col 106) further comprises one or more memory devices (Fig 1, memory 109, Col 6) having at least one of a table or equation stored therein (accessory lookup table, Col 6, Lines 14-28), the table or equation relating a plurality of types of oven accessories with respective resistance values is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance and method of operating an oven of Koch in view of Singh having a controller with the controller further comprises one or more memory devices having at least one of a table or equation stored therein, the table or equation relating a plurality of types of oven accessories with respective resistance values of Theobald for the purpose of providing a known lookup table configuration that is used to determine the type of accessory connected to a device based upon electrical properties of the accessory (Col 6, Lines 14-28).
With respect to the limitations of claims 5, 6, 7, 13, 14, 19 and 20 Koch teaches the controller is further configured to identify a cooking cycle to use with each of the plurality of types of oven accessories (0009, with knowledge of the type of roasting thermometer, the cooking appliance can be controlled automatically, for example, a special sensor or sensor detected temperature determined and used to control a cooking process for a meal); the probe further comprises at least one temperature sensor for measuring a temperature (0009, 0041, three sensors for temperature detection) of an item during the cooking cycle within the oven cavity; the at least one temperature sensor comprises at least one of a food temperature sensor (meat thermometer 102, 0039), a pan temperature sensor, a stone temperature sensor, a dish temperature sensor, or a coffee roaster temperature sensor; the controller is further configured to identify a cooking cycle to use with each of the plurality of types of oven accessories (0009, with knowledge of the type of roasting thermometer, the cooking appliance can be controlled automatically, for example, a special sensor or sensor detected temperature determined and used to control a cooking process for a meal); the probes of the plurality of oven accessories each comprise at least one temperature sensor (0002, 0009, 0041) for measuring a temperature of an item during the cooking cycle within the oven cavity.

Response to Amendments
Claims 1, 9 and 16 have been amended.
Claims 2, 10 and 17 are cancelled.
Claims 1, 3-9, 11-16 and 18-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/11/2022, with respect to the rejections of claims 1, 2, 8-10 and 15-17 as being anticipated by Koch (EP 2639511) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koch (EP2639511) in view of Singh (US 2016/0026768) as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/6/2022